PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/718,722
Filing Date: 28 Sep 2017
Appellant(s): Stephens et al.



__________________
Keats A. Quinalty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/28/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The appellant argues in lines 3-13 of page 6 with regards to claim 1 that the Okada et al. reference fails to disclose “a bisecting slot extends into and across the proximal surface of the valve body”.  This argument is found not persuasive as the slit (23a in Fig. 3b) of Okada et al. does extends into and across the proximal surface 24. 
In response to appellant's argument that Okada et al. reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the slit extends to an edge of the valve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, the term “across” is defined in merriam-webster.com/dictionary/across as “from one side to the opposite side” which does not mean “from edge to an opposite edge”.
The appellant argues in lines 13-16 of page 6 with regards to claim 1 that the Okada et al. reference fails to disclose “a bridge in a distal portion of the valve with the distal surface of the valve body being continuous”.  This argument is found not persuasive as slit 23a of Okada et al. divides the valve body to a right half and a left half and the portion of the body under the slit is referred to the bridge which is continuous. The term “continuous” can be defined in several way such as moving from one side to an opposite side without any interrupting element like holes or 


    PNG
    media_image2.png
    306
    265
    media_image2.png
    Greyscale

Annotated Fig. 3b of Okada et al.

    PNG
    media_image3.png
    243
    210
    media_image3.png
    Greyscale

Annotated Fig. 4b of Okada et al.

Lastly, the appellant argues in the last paragraph in page 6 up to line 9 of page 7 with regards to “none of the combinations proposed are supported as none of the cited references provide a motivation to modify Okada….”. This is not a valid argument as claim 1 is rejected under 102(b) with a single reference so arguments regarding the combination are unclear and not persuasive.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAMZA A DARB/Examiner, Art Unit 3783   
                                                                                                                                                                                                     Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.